ACCEPTED
                                                                                                    03-14-00169-CR
                                                                                                            4205417
                                                                                           THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               2/19/2015 9:42:33 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                       Nos. 03-14-00169-CR

EX PARTE                                            §          IN THE COURT OF APPEALS
                                                                                FILED IN
                                                                         3rd COURT OF APPEALS
VS.                                                 §          THIRD JUDICIALAUSTIN,  TEXAS
                                                                                DISTRICT
                                                                         2/19/2015 9:42:33 AM
JOSE EDUARDO TORRES                                 §          TRAVIS COUNTY,    TEXAS
                                                                           JEFFREY   D. KYLE
                                                                                 Clerk
      APPELLANT’S EMERGENCY MOTION FOR EXPEDITED CONSIDERATION

From the 207th District Court of Comal County, Texas
Trial Court No. CR2013-127
Hon. Bruce Boyer, Judge Presiding

        All briefs in Appellant’s case have been submitted. Appellant’s case was designated as

“Ready to be Set” on October 23, 2014. Thus far, no submission date has been set.

        On Thursday February 12, 2015, Appellant’s order of removal was affirmed by the Board

of Immigration Appeals. Appellant is scheduled to be deported from the United States at any

time. Appellant has ninety (90) days to file a Motion to Reopen his immigration case, the

success of which is dependent upon the outcome of this habeas appeal. Appellant’s counsel

respectfully, and humbly, asks this Court to consider expediting consideration of his appeal, with

a resolution on or before Monday May 4, 2015.

        Counsel understands the vast number appeals pending before this Court and understands

the Court reaches each case as quickly as it can. It is only due to Appellant’s dire situation that

he makes this extraordinary request. Once Appellant’s time to file a Motion to Reopen is over,

the odds of his ability to return to the United States even if he were to succeed in this habeas

appeal are extremely remote. Counsel makes this request only with the intention of representing

his client zealously and doing all he can to protect his interests.

               WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

this Court grant the Appellant’s request.
      Respectfully submitted,

      Robert A. Jimenez
      De Mott, McChesney, Curtright & Armendariz, LLC.
      800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax

By:   /s/ Robert A. Jimenez
      SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 19th day of February, 2015 a copy of the foregoing

“Motion for Extension of Time to File Motion for Rehearing” has been electronically filed with

this Court, and served on the Comal County District Attorney’s Office.



                                            /s/ ROBERT A. JIMENEZ